DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2022.

Claim Objections
Claims 1-2 are objected to because of the following informalities:   
Claim 1, line 1, the term --of-- should be inserted after “grams”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, lines 1-2, the phrase “at least 20 grams magnetic material fixed inside and substantially filling an area of at least 2 centimeters length of the pole” renders claim vague and indefinite since it is not entirely clear inside what structure the 20 grams of magnetic material is fixed inside of and it is unclear how an area can be equated to a length of the pole.  Possibly the phrase should be rewritten as --at least 20 grams magnetic material fixed inside of the pole and substantially filling an area of at least 2 centimeters along a length of the pole--.
In regard to claim 1, line 6, the term “net” renders the claim vague and indefinite since it is unclear whether this term refers back to “A fishing net” at line 1 of claim 1 or “a net” at line 2 of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. 7,322,146 in view of Del Ponte 7,918,620.
Baldwin et al. disclose a fishing net comprising a pole (16) with magnetic material (40 of 30, 20, 60) fixedly externally attached (via 60) and substantially extending along length of the pole (see Fig. 7b), a net (14) mounted with respect to the pole, and a magnet (42 of 50) mounted to a bottom portion of the net inclusive of any necessary extensions (52, 54, 56, 58); said magnetic material positioned outside the pole at a location less than 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up (strap 60 enables 20, 30 with magnetic material 40 to be positioned at any position along the length of pole 16 and therefore magnetic material 40 can assume a position 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up), but does not disclose pole with at least 20 grams magnetic material fixedly inserted inside and substantially filling an area of at least 2 centimeters along a length of the pole.  Del Ponte discloses a brush comprising a tubular member (handle 14 & ferrule 16) with a magnetic material (30, 34) fixedly inserted inside (30 is fixedly held in place by adhesive 32 within ferrule 16; see col. 9, lines 4-11) and substantially filling an area along the length of the tubular member (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pole with magnetic material fixedly inserted inside and substantially filling an area along the length of the pole of Del Ponte for the pole with magnetic material fixedly attached to an exterior of the pole of Baldwin et al. in order to provide a magnetic attachment mechanism which has a more streamlined, less cumbersome, and cleaner product appearance without the external projecting magnetic structures of Baldwin et al.  Baldwin et al. and Del Ponte disclose that the strength of magnet (30 of Del Ponte) is selected such that brush (10) held securely to the support member (strip of magnetic material 60 of Del Ponte) in the holder, but can be lifted away from the support without undue difficulty (see col. 8, lines 32-41), but do not disclose at least 20 grams magnetic material substantially filling an area of at least 2 centimeters length of the pole.  It would have been an obvious matter of design choice before the effective filing date of the invention to utilize 20 grams of magnetic material substantially filling an area of at least 2 centimeters along the length of the pole since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the magnetic material of Baldwin et al. and Del Ponte would perform equally as well in holding the mesh net to the pole, and because a person of ordinary skill in the art would readily size the length of the magnetic material in the pole of Baldwin et al. so as to readily engage the magnet on the mesh net of Baldwin et al. within a certain section of the pole along a length of the pole as desired by the user and holding it to the pole of Baldwin et al. while selecting the strength of the magnetic material as taught by Del Posto such that the mesh net can be held securely to the pole of Baldwin et al. yet lifted away from the pole without undue difficulty.
In regard to claim 2, Baldwin et al. and Del Ponte disclose wherein said magnetic material (magnetizable element 30 of Del Ponte) is iron (magnetizable element 30 of Del Ponte is an element of unmagnetized, but magnetizable steel [steel comprises at least some iron], to cooperate with a steel permanent magnet in a support member of the holder).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mast 2020/0296943 in view of Del Ponte 7,918,620.
Mast discloses a fishing net comprising a pole (11) with magnetic material (14e) fixedly externally attached (via 14a-d,f of 14) and substantially extending along length of the pole (see Fig. 1), a net (13) mounted with respect to the pole, and a magnet (15e) mounted to a bottom portion of the net inclusive of any necessary extensions (15a-d of 15); said magnetic material positioned outside the pole at a location less than 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up (net handle clamp 14a enables associated magnetic material 14e to be positioned at any position along the length of pole 11 and therefore magnetic material 14e can assume a position 2.5 centimeters from where the magnet is with respect to the pole when holding the pole vertically, net up), but does not disclose pole with at least 20 grams magnetic material fixedly inserted inside and substantially filling an area of at least 2 centimeters along a length of the pole.  Del Ponte discloses a brush comprising a tubular member (handle 14 & ferrule 16) with a magnetic material (30, 34) fixedly inserted inside (30 is fixedly held in place by adhesive 32 within ferrule 16; see col. 9, lines 4-11) and substantially filling an area along the length of the tubular member (see Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pole with magnetic material fixedly inserted inside and substantially filling an area along the length of the pole of Del Ponte for the pole with magnetic material fixedly attached to an exterior of the pole of Mast in order to provide a magnetic attachment mechanism which has a more streamlined, less cumbersome, and cleaner product appearance without the external projecting magnetic structures of Mast.  Mast and Del Ponte disclose that the strength of magnet (30 of Del Ponte) is selected such that brush (10) held securely to the support member (strip of magnetic material 60 of Del Ponte) in the holder, but can be lifted away from the support without undue difficulty (see col. 8, lines 32-41), but do not disclose at least 20 grams magnetic material substantially filling an area of at least 2 centimeters length of the pole.  It would have been an obvious matter of design choice before the effective filing date of the invention to utilize 20 grams of magnetic material substantially filling an area of at least 2 centimeters along the length of the pole since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the magnetic material of Mast and Del Ponte would perform equally as well in holding the mesh net to the pole, and because a person of ordinary skill in the art would readily size the length of the magnetic material in the pole of Mast so as to readily engage the magnet on the mesh net of Mast within a certain section of the pole along a length of the pole as desired by the user and holding it to the pole of Mast while selecting the strength of the magnetic material as taught by Del Posto such that the mesh net can be held securely to the pole of Mast yet lifted away from the pole without undue difficulty.
In regard to claim 2, Mast and Del Ponte disclose wherein said magnetic material (magnetizable element 30 of Del Ponte) is iron (magnetizable element 30 of Del Ponte is an element of unmagnetized, but magnetizable steel [steel comprises at least some iron], to cooperate with a steel permanent magnet in a support member of the holder).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA